     Case 9:18-cv-80994-DLB Document 127 Entered on FLSD Docket 07/18/2019 Page 1 of 3
                                   IN THEUNITED STATESDISTRICTCOURT
                                   FORTHE SOUTHERN DISTRIG OFFLORIDA


Nlw FEDERALSERQICES,LLc :                   9:18-cv-80994-DLB                 FILED BY P<
          Plaintiff ,                                                                          c
                                                                                               .
                                                                                                         D c.
                                                                                                          .




VS                                                                                    JUL 18 225
                                                                                     ANGELA
                                                                                    CL ERK U SE. NOBLE
ARTHUR HERRING 111
                 ,AND                                                               s.         DISI CQ
                                                                                      D.oF/LA.-w.aB.
DEKTORCORPORATION
        Defendants



           Replyto PlaintissMemorandum inOpposi
                                              tionto HerrinfsMotionto ProduceMotionto Produce.


      1,ArthurHerring 111,Defendantfiling Pro Se am filing thisReplyto plaintifrsmem orandum above.


        Asin manytim esbefore,plainti
                                    ffis hiding behind legaleseto avoid and denying very sim ple reques'tsthatthis
courtandjudge MUST DEMAND:proofthatsomethingaboutthisfakeIaw suithasmeritforbeinginafederalcourtor
forthatmatter,ANY court.lnstead,asin many otherlawsuitsby nitv in the past20 years,the courtsare being used only
asweaponsbyniw/lawyersagainstdefendantsonlytowastetheirmoneyandto putthem outofbusinessso
nitv/ownerscanhavea''voiceIiedetector'scam aIItothemselvesworldwide.Innitv'scase,itisNOTa business,onlya
scam,usingagreatdealofadvertisingand promotionthathasrewardedboth niw/ownersHumble,Kane,andtheir
wives(kaneswifeisCFO)financially.A produitisascam when ithasNO proofthatitworks.Niw,after30years,stillhas
NO independentstudiesthatprovesitisbetterthan a coin tossand infactmakesup fake studiesto foolbuyers.
       lfthiscourtw antsad ualcasesto prove fraud involving 'voice lie deted ors'',thqn itshould Iook up the federal
casesofmailfraudoftwodifferentbusinesses,in about1980,thatwerealsosellingtheirown''vdiceliedetedors''.
They used the U-S.mailto promotetheirscam and thesellers also had NO independentproofthattheirgadgetsworked.
OnebusinesswascalledTelestarandtheothercalledOmnitronics.Inbothcases,thejudgesstatedsincethebusiness
ownersonly daimedthe gadgetsworked,withoutany independantproof,the productswerefakeand convided both
com panysofmailfraud.
      Fraudisfraud.Thedefendantneverhasto provetheyare innocent,the plaintiffhasto PROVEtheirguilt(law
school101).Sofar,afterafullyear,niw/lawyershavebumbledtheirwaythroughafederalcourtcasewithonlytheir
opinion's;afalseaffidavitsubmitted underpenaltyofperjury(Mosquera);false unprovenaccusations;anextortion
demand thatPROVES thisIawsuitwasonlyaboutgetting the PSEprogram fornitvto sellreplacing theirown unreliable,
problem plagued cvsa program of20years;a worthless''agreem enf'thatnitvlaw yersare using as''facts''and using the
threatofa lpwsuitto getitsigned;a niw handpicked and intheirpocketIT personthatsubm itted unreliable statem ents
forthe benefitto niw ;desousaadmitting inthe Com plaintniw NEVER Iostany Iaw enforcementsales becaus' e ofad ions
bydefendantbutissuingmeanywayforthosefake''losses'';claimsoflossesof$200,000from aTexasmeetingthat
neverhappened;cla'im sofhuge lossesbeca
                                      'use a nationalassociationdecided notto allow averydisgraced,20 sheriff
deputy(hiredbyniw aslaw enforcementsalesdirector)tospeakattheirconference;niw/lawyersdemandingand
getting a m assive website removed bythiscogrtofdocum entsproving nitv isonlya scam;niw lawyerd'loughy
demandinganothernewssiteremoveANYreferencestoniw/humble/cvsa underthreatofaIawsuit(extortionagain'
                                                                                                 ?)
and many other''throw som ething againstthew allandseewhatsticks''unproven claims.
    Case 9:18-cv-80994-DLB Document 127 Entered on FLSD Docket 07/18/2019 Page 2 of 3
      Ni
       w /lawyersarenow demandingattorneyfeesand relieffortheirparticipation inthisfake andmadeupIaw suit
and have made vastamountsofmoney by suing som eone thathasexposedthisscam by a30 yearso-called ''businebs''
com mitting fraud againstlaw enforcem entworldwide,U.S.m ilitary,on the publicand getting taxpayersm oneyforit
thathasbeen funding nitv'sscam and niw 'sextremely Iavish Iifestyles.
      NO such m oney m ust --be rewardedto those so-called Iawyersfortheirunethicaladivitiesin this made up
lawsuitthathasused the courtonl  y asa weapon.


       ArthurHerring 111,Defendant
       400 E.Station Ave.#225
       Coopersburg,PA 18036
        Phone:215.631.1448
       Email:Admin@ dektornse.com




                                  CERTIFICATEOFSERVICE

lcertifythatonJuly12,2019 Ifiled thisdocumentw ith the Clerk ofCourtby certified m ailand served thisdocum entby
U.S.m ailto Plalntiff'sIawyers,Desousa and D'loughy,totheiraddressesIisted ontheirdocuments.

                                ArtburHerring l1l
vjaj
 ,,çqpgj)f-y-t-.
         Case 9:18-cv-80994-DLB
              .z'ihfr
                ,.                Document 127 Entered on FLSD Docket 07/18/2019 Page 3 of 3

imoyerçisrj ra ?îo.,
'
                   .
                   1
                   6L
                                     (J.s'lp'sictCX Kàuv-l-
                                     ç vem,zntq-
                                       oo
                                               htc-
                                                  ta'
                                                    rs/ort
                                                         i
                                              $ $ rl-
                                    vc t cIe-..                       .


                                     fo/w, zoz cleckn J)66.+
                                    tt>,Ji/m negc-sy&d- szgo/

                                            a - - '4. a
                                            œ w-.  **a - -
                                                -*vu'    -
                                                            * 4 - - .-
                                                         z-.1
                                                            .a   -+>.J.
                                                              ..U.    a-.
                                                                      t
